            Case 5:19-cv-00721 Document 1 Filed 06/20/19 Page 1 of 5

                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION

DORA ALEXANDER                                  §
                                                §
VS.                                             §                      C.A. NO. 5:19-cv-721
                                                §
WAL-MART, INC. AND WAL-MART                     §
STORES TEXAS, LLC.                              §                           JURY DEMANDED

             NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. § 1441

TO THE CLERK OF THE ABOVE ENTITLED COURT:

       Please take notice that Defendants, Wal-Mart, Inc. and Wal-Mart Stores Texas, LLC,

hereby remove to the Court the state action described below.

       1.      On May 8, 2019, a civil action was commenced, in the 285t11 Judicial District Court

of Bexar County, Texas, entitled Dora Alexander v. Wal-Mart, Inc. and Wal-Mart Stores Texas,

LLC, Cause No. 2019C109381. A copy of Plaintiffs Original Petition and Request for Disclosures

is attached hereto as Exhibit A.

       2.      Service of summons and complaint was made on Defendants, Wal-Mart, Inc. and

Wal-Mart Stores Texas, LLC by certified mail on May 21, 2019. Defendant, Wal-Mart Stores

Texas, LLC first received a copy of said Petition on May 23, 2019, A copy of the Citation is

attached hereto as Exhibit B.

       3.      Defendants have filed an Original Answer, which is attached as Exhibit C, a

Demand for Jury Trial, which is attached as Exhibit D and a Notice of Filing of Removal to

Federal Court, attached as Exhibit E. Defendants have attached all process, pleadings, and

orders in the State Court action as required by 28 U.S.C. 1446(a).
             Case 5:19-cv-00721 Document 1 Filed 06/20/19 Page 2 of 5

                                JURISDICTION AND VENUE

       4.      The action is a civil action of which this Court has original jurisdiction under Title

28 U.S.C. § 1332 (Diversity Jurisdiction), and is one which may be removed to this Court pursuant

to Title 28 U.S.C. § 1441. There is complete diversity of citizenship amongst the parties.

Defendant, Wal-Mart Stores Texas, LLC is a limited liability company formed under the laws of

Delaware, with its principal place of business in Arkansas. The sole member of Wal-Mart Stores

Texas, LLC is Wal-Mart Real Estate Business Trust. Wal-Mart Real Estate Business Trust is a

Delaware statutory trust with its principal place of business in Arkansas. The sole unit holder of

Wal-Mart Real Estate Business Trust is Wal-Mart Property Co. which is a wholly owned

subsidiary of Wal-Mart Stores East, LP. Wal-Mart Property Co. is a corporation formed under the

laws of the State of Delaware with its principal place of business in the State of Arkansas.

Wal-Mart Stores East, LP is a Delaware limited partnership, of which WSE Management, LLC is

the general partner, and WSE Investment, LLC is the limited partner. WSE Management, LLC is

a Delaware limited liability company, and has its principal place in Bentonville, Arkansas. WSE

Investment, LLC is a Delaware limited liability company, and has its principal place in

Bentonville, Arkansas. The sole member of WSE Management, LLC and WSE Investment, LLC

is Wal-Mart Stores East, LLC. (f/k/a Wal-Mart Stores East, Inc.), whose parent company is

Walmart Inc. (f/k/a Wal-Mart Stores, Inc.). Wal-Mart Stores East, LLC is a limited liability

company formed under the laws of the State of Arkansas, and has its principal place of business in

the State of Arkansas. The sole member of Wal-Mart Stores East, LLC is Walmart Inc. (f/k/a

Wal-Mart Stores, Inc.). Plaintiff is a Texas citizen, with her residence in Bexar County, Texas.

        5.     The amount in controversy exceeds the sum of Seventy-five Thousand Dollars

($75,000.00), exclusive of interest and costs. Seepage 2 of Plaintiff's Original Petition.

        7.     Venue is proper in the Western District of Texas, San Antonio Division because

this District and Division embrace the place in which the action is pending.
Case 5:19-cv-00721 Document 1 Filed 06/20/19 Page 3 of 5

                         Dated: June 20, 2019

                         Respectfully submitted,

                         Daw & Ray
                         A Limited Liability Partnership

                           Is!   Willie ci3en Daw, III
                          Willie Ben Daw, III; TBN: 05594050
                          Email: wbdaw@dawray.com
                          James K. Floyd; TBN: 24047626
                          Email: jfloyddawray.com
                          14100 San Pedro Ave., Suite 302
                          San Antonio, Texas 78232
                          (210) 224-3121 Telephone
                          (210) 224-3188 Facsimile

                          ATTORNEYS FOR DEFENDANT
           Case 5:19-cv-00721 Document 1 Filed 06/20/19 Page 4 of 5

                               CERTIFICATE OF SERVICE

        The undersigned does hereby certify that a true and correct copy of the above and
foregoing instrument has been served upon all known counsel of record by Electronic Service on
the 20th day of June, 2019.

Javier L. Herrera                                              Email: Javier@herreralaw.com
The Herrera Law Firm, Inc.
1800 W. Commerce Street
San Antonio, Texas 78207


                                             Is!  WiQe cBen (Daw, III
                                           Willie Ben Daw, III
            Case 5:19-cv-00721 Document 1 Filed 06/20/19 Page 5 of 5

                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF TEXAS
                              SAN ANTONIO DIVISION

DORA ALEXANDER                                 §
                                               §
VS.                                            §                        C.A.NO.
                                               §
WAL-MART, INC. AND WAL-MART                    §
STORES TEXAS, LLC.                             §                           JURY DEMANDED

             INDEX OF DOCUMENTS FILED WITH REMOVAL ACTION


      (A)     Plaintiffs Original Petition and Request for Disclosure

      (B)     Citation

      (C)     Defendants' Original Answer

      (D)     Defendants' Demand for Jury Trial

      (E)     Notice of Filing of Removal to Federal Court

      (F)     List of Counsel of Record
